


EXHIBIT 10.38






CENTURY ALUMINUM COMPANY
INDEPENDENT NON-EMPLOYEE DIRECTOR
ANNUAL EQUITY-GRANT TIME-VESTING PERFORMANCE SHARE UNIT AWARD AGREEMENT UNDER
THE
AMENDED AND RESTATED STOCK INCENTIVE PLAN


This Annual Equity-Grant Time-Vesting Performance Share Unit Award Agreement
(this “Agreement”) is made as of _________________ (the “Award Date”), by and
between Century Aluminum Company (the “Company”) and _____________
(“Participant”).


WITNESSETH:


WHEREAS, the Company has adopted the Century Aluminum Company Amended and
Restated Stock Incentive Plan, effective June 23, 2014 (the “Plan”) authorizing
the grant of awards of Time-Vesting Performance Share Units (“TVPSUs”) to
eligible individuals in connection with the performance of services for the
Company and its subsidiaries; and


WHEREAS, the Company has approved the grant of the TVPSUs provided for in this
Agreement to Participant for Participant’s service to the Company as an
Independent Non-Employee Director of the Company subject to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, Participant and the Company hereby agree as follows:


1.
Time-Vesting Performance Share Units.



(a)
Award. The Company hereby awards to Participant ___________ TVPSUs (the “Awarded
TVPSUs”) pursuant to, and subject to all of the terms and conditions of, this
Agreement and the Plan, each Awarded TVPSU represents the right to receive one
share of the Company’s common stock.



(b)
Vesting and Payment.



i.
Said Awarded TVPSUs shall vest:



(a)    in full on the 12-month anniversary of the Award Date; or


(b)
if earlier, upon (1) a Change in Control, as hereinafter provided, or (2) the
termination of Participant’s service as a Director of the Company due to the
Participant’s expiration of Participant’s term of service as a Director of the
Company, or due to Participant’s death or Disability, or (3) Participant’s
reaching age 65, and, as of such age, Participant being a member of the Board of
Directors of the Company;




1

--------------------------------------------------------------------------------




provided, however, that any provisions of this Paragraph 1(b)i to the contrary
notwithstanding, any then-unvested TVPSUs shall vest on the date of the next
regular annual meeting of the Company's stockholders following the Award Date,
if said regular annual meeting occurs prior to the 12-month anniversary of the
Award Date and Participant is a member of the Board of Directors of the Company
as of said annual meeting date.


ii.
Participant shall forfeit all opportunity to be vested in any then-unvested
Awarded TVPSUs upon Participant’s termination of service as a member of the
Board of Directors of the Company for any reason other than (1) a Change in
Control, as hereinafter provided, or (2) the conclusion of Participant’s term of
service as a Director, or (3) Participant’s death or Disability; it being
understood and agreed that any then-unvested Awarded TVPSUs shall in any event
vest upon Participant’s reaching age 65, provided that, as of such age,
Participant is a member of the Board of Directors of the Company.



iii.
Unless Participant has made a timely deferral election in accordance with the
provisions of this Agreement, the vested TVPSUs will be settled in a single
distribution for an equivalent number of shares of common stock of the Company
as soon as practicable but no later than 2-1/2 months after the date of vesting
(or within such other time period as may be required under Section 409A of the
Code).



(c)
Deferral Elections. Participant may elect to defer settlement of Participant’s
Awarded TVPSUs that vest pursuant to this Agreement, as follows, and in
accordance with any rules and procedures that may hereafter be adopted by the
Company. Unless otherwise provided by the Company in accordance with the
requirements of Section 409A of the Code, said deferral elections must:



i.
be in writing in form prescribed by the Company;



ii.
be received by the Company at its headquarters and become irrevocable before the
year in which the Award Date occurs; and



iii.
provide for deferral of settlement of said Awarded TVPSUs until the date of
Participant’s termination of service as a member of the Board of Directors of
the Company and its Subsidiaries, including termination by reason of death or
Disability (or as soon as the Company determines is practicable but not more
than 2-1/2 months thereafter). Participant shall have only the rights of a
general unsecured creditor of the Company with respect to amounts deferred
pursuant to this Agreement.



2.
Change in Control. Any provision of this Agreement to the contrary,
notwithstanding, but subject to the following sentence, upon a Change in Control
of the Company, Participant’s Awarded TVPSUs shall immediately vest and shall be
settled as soon as practicable but not later than 2-1/2 months after the Change
in Control (or within such other time period as may be required under Section
409A of the Code). Notwithstanding the preceding sentence, if Participant has
elected to defer the settlement of Participant’s Awarded TVPSUs pursuant to this
Agreement, or if Participant’s Awarded TVPSUs are otherwise subject to Section
409A of the Code, settlement shall not be accelerated unless the Change in
Control satisfies the requirements for a change in the ownership or effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company, under Section 409A of the Code, as determined
pursuant to Treasury Regulations or other applicable guidance issued under said
Section 409A.




2

--------------------------------------------------------------------------------




3.
Change in Common Stock or Corporate Structure. Upon any stock dividend, stock
split, combination or exchange of shares of common stock, recapitalization or
other change in the capital structure of the Company, corporate separation or
division (including, but not limited to, split-up, spin-off or distribution to
Company stockholders other than a normal cash dividend), sale by the Company of
all or a substantial portion of its assets, rights offering, merger,
consolidation, reorganization or partial or complete liquidation, or any other
corporate transaction or event having an effect similar to any of the foregoing,
the number of Awarded TVPSUs granted hereunder shall be equitably and
appropriately adjusted, and the securities subject to said Awarded TVPSUs shall
be equitably and appropriately substituted for new securities or other
consideration, as determined by the Committee (as defined in the Plan) in
accordance with the provisions of the Plan. Any such adjustment made by the
Committee shall be conclusive and binding upon Participant, the Company and all
other interested persons.



4.
Designation of Beneficiaries. On a form provided to the Company, Participant may
designate a beneficiary or beneficiaries to receive, in the event of
Participant’s death, all or part of any amounts to be distributed to Participant
under this Agreement.



5.
Stock Certificates. Upon settlement of Participant’s Awarded TVPSUs, the Company
shall cause a stock certificate to be delivered or book entry to be made
covering the appropriate number of shares registered on the Company's books in
the name of Participant. All Awarded TVPSUs which are issued under this
Agreement shall be fully paid and non-assessable.



6.
Voting, Dividends. Participant shall have no rights as a stockholder (including
no rights to vote or receive dividends or distributions) with respect to any
Awarded TVPSUs until Participant becomes a stockholder upon the settlement of
such Awarded TVPSUs in accordance with the terms and conditions of this
Agreement and the Plan. Notwithstanding the foregoing, Participant will be
entitled to receive dividend equivalents with respect to the Awarded TVPSUs as
provided in this Section 6. Upon an ordinary cash dividend on the shares of
common stock of the Company the record date of which is prior to the settlement
or forfeiture of any Awarded TVPSUs, the Company shall allocate for Participant
an amount equal to the amount of such ordinary cash dividend multiplied by the
number of Awarded TVPSUs, and the Company shall pay immediately to Participant
any such amounts upon the vesting and settlement of the corresponding Awarded
TVPSUs; provided that any rights to receive such amounts shall be forfeited upon
the forfeiture of the corresponding Awarded TVPSUs.



7.
Data Privacy. Participant hereby acknowledges that to perform its obligations
under the Plan, the Company and its Subsidiaries may process sensitive personal
data about Participant. Such data may include but are not limited to the
information provided above, and any changes thereto, and other appropriate
personal and financial data with respect to Participant. Participant hereby
gives explicit consent to the Company to process any such data. The legal
persons for whom such personal data are processed by the Company and any of its
Subsidiaries and representatives, including stock brokers, stock record keepers
or other consultants. Participant has been informed of his/her right of access
and correction to his/her personal data by applying to the Company's director of
human resources.



8.
Service Rights. Participant may not assign or transfer his or her rights under
this Agreement except as expressly provided under the Plan. This Agreement does
not create a contract of employment between Participant and the Company or any
of its Subsidiaries, and does not give Participant the right to be retained in
the service of the Company or any of its Subsidiaries; nor does it imply or
confer any other employment or service rights, or confer any ownership, security
or other rights to Company assets. The grant provided herein is solely within
the discretion of the Company, and no inference should be drawn or permitted
that the grant herein suggests that Participant will receive any subsequent
grants.


3

--------------------------------------------------------------------------------




If any subsequent grant is in fact made, it shall be in the sole discretion of
the Company, and the Company is under no obligation to make any future grant or
to consider making any future grant. The value of the Awarded TVPSUs awarded
under the Agreement (either on the Award Date or at the time of vesting) shall
not be included as compensation or earnings for purposes of any other benefit
plan offered by the Company.


9.
Delaware Law. This Agreement and all related matters shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
and any applicable federal law.



10.
Section 409A. Participant acknowledges that Participant’s receipt of certain
benefits under this Agreement may be subject to Section 409A of the Code. If the
Company determines that Participant has become a “specified employee” (as
defined under Section 409A) at the time of termination of service as a Director
of the Company, payment shall be delayed until six months and one day following
termination of service if the Company determines that such delayed payment is
required in order to avoid a prohibited distribution under Section 409A(a)(2) of
the Code. In addition, to the extent that Participant’s benefits under this
Agreement are payable upon a termination of service and are subject to Section
409A, a “termination of service” shall be interpreted to mean a “separation from
service” which qualifies as a permitted payment event under Section 409A of the
Code.



11.
Taxes. The Company is not responsible for any tax consequences to Participant
relating to the Agreement. Participant alone is responsible for these tax
obligations, and hereby agrees to indemnify the Company from any loss or
liability that the Company may suffer or incur as a result of the failure by
Participant to pay such tax obligations.



12.
Entire Agreement; Interpretation; Amendment. The Plan and this Agreement
constitute the entire agreement between the Company and Participant pertaining
to the subject matter hereof, supersede all prior or contemporaneous written or
verbal agreements and understandings between the parties in connection
therewith, and shall not be modified or amended except by written instrument
duly signed by the parties. No waiver by either party of any default under the
Agreement shall be deemed a waiver of any later default. The various provisions
of the Agreement are severable in their entirety. Any determination of
invalidity or unenforceability of any one provision shall have no effect on the
continuing force and effect of the remaining provisions hereof. The Plan,
including the definition of terms therein, is incorporated in this Agreement by
reference and made a part hereof. In the event of any conflict between the
provisions of the Plan and any related documents and those of this Agreement,
the provisions of the Plan and any related documents shall prevail; provided,
however, that the Committee shall have the sole and complete authority and
discretion to decide any questions concerning the application, interpretation or
scope of any of the terms and conditions of this Agreement, and any decisions of
the Committee shall be binding and conclusive upon all interested parties. This
Agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties.



13.
Definitions. In addition to terms defined elsewhere in this Agreement and
capitalized terms not defined herein but defined in the Plan which shall control
hereunder, the following terms shall have the following meanings:



(a)
“Beneficial Owner” or "Beneficially Owned" shall have the meaning set forth in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).




4

--------------------------------------------------------------------------------




(b)
“Change in Control” of the Company shall be deemed to have occurred if, as the
result of a single transaction or a series of transactions, the event set forth
in any one of the following paragraphs shall have occurred:

(i)
any Person (other than a Permitted Person or Glencore Xtrata plc or any of its
subsidiaries, affiliates, successors or assigns (collectively, “Glencore”))
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding voting securities;

(ii)
Glencore becomes the Beneficial Owner, directly or indirectly, of all of the
issued and outstanding voting securities of the Company;

(iii)
Incumbent Directors at the beginning of any twelve- (12) month period cease at
any time and for any reason to constitute a majority of the number of directors
then serving on the Board of Directors of the Company. “Incumbent Directors”
shall mean directors who either (A) are directors of the Company as of the Award
Date; (B) are appointed by or on behalf of Glencore; or (C) are elected, or
nominated for election, to the Board of Directors of the Company with the
affirmative votes of at least a majority vote of the Incumbent Directors at the
time of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened election
contest by any Person, including but not limited to a consent solicitation,
relating to the election of directors to the Board of Directors of the Company);

(iv)
the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

(v)
the consummation of (A) a reorganization, merger or consolidation, or sale or
disposition by the Company of all or substantially all of the assets of the
Company and its subsidiaries to any Person or (B) the acquisition of assets or
stock of another Person in exchange for voting securities of the Company (each
of (A) and (B) a “Business Combination”), in each case, other than a Business
Combination (x) with a Permitted Person or (y) pursuant to which, at least fifty
percent (50%) of the combined voting power of the voting securities of the
entity resulting from such Business Combination are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale; provided that, any Business Combination with
Glencore shall not constitute a Change in Control, unless, as a result of such
Business Combination, Glencore (X) owns, directly or indirectly, all or
substantially all of the assets of the Company and its subsidiaries or (Y)
Beneficially Owns, directly or indirectly, of all of the issued and outstanding
voting securities of the Company.

(c)
“Code” shall mean the Internal Revenue Code of 1986, as amended.

(d)
“Disability” means a condition of Participant which, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of at least 12 months: (a) makes
Participant unable to engage in any substantial gainful activity; or (b) as a
result of which Participant is receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company. If at any time a physician appointed by the Company or
its agent or insurer, or the Social Security Administration, makes a
determination with respect to Participant’s Disability, that determination


5

--------------------------------------------------------------------------------




shall be final, conclusive, and binding upon the Company, the Participant, and
their successors in interest.
(e)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan sponsored or
maintained by the Company or any of its subsidiaries, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company (the entities identified in clauses (i)-(iv), the “Permitted Persons”
and each a “Permitted Person”).

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written. In so executing this Agreement, Participant also
hereby acknowledges receipt of a copy of the Plan.


Participant's Signature: _________________________________________


Participant's Printed Name: ______________________________________


ACCEPTED:
CENTURY ALUMINUM COMPANY






By: ____________________________                                
    
    




Date:     ____________________                



6